Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/304,449 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,039,687. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a drawer slide clip with the same features (bonnet and cover are the same elment/feature). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,101,213 to MacGregor in view of US Patent 8,979,223 to Huang. MacGregor teaches a drawer slide clip mounting apparatus (100) comprising a base (202) that is mounted to a drawer (102,104) as seen in figure 1. A bonnet (204) is slidngly engaged with the base and contains a spring loaded catch (330). A trigger (228) is adjacent to the catch and pivotally connected to the cover. A ramp (258) adjustably engaged with the base. A threaded shaft (240) is seated in the base and engaged with the cover. A plunger (278) is adjustably mounted to the base. The drawer slide assembly (106, 108, 112, 114, 115) is engaged by with the catch as seen in figure 1. The plunger adjustment creates a depth adjustment of the position of the drawer as best seen in figure 6A and 6B. Movement of the ramp provides a vertical adjustment of a position of the drawer. Rotation of the threaded shaft provides for horizontal/lateral adjustment of a position of the drawer. The plunger slides in a housing (272) on the base. A lever (276) is pivotally connected to the housing to move the plunger (278). The lever has a first set of teeth (290) that engage a second set of teeth (391) on a cap (274). The lever is movable when the teeth are disengaged from each other and the lever is unmovable when the teeth are engaged as best seen in figure 4. The threaded shaft has a threaded section (246) that engages . 
MacGregor does not expressly disclose a threaded cylinder with a spiral groove to cause movement of the ramp. Huang teaches a drawer slide clip mounting apparatus composed of a base (1) that adjustably has a ramp (5) engaged therein. A threaded cylinder (6) has a spiral groove (61) that engages the ramp to cause the movement of the ramp. As seen in figures 1, 3, and 10, the spiral groove is defined by the set of longitudinal surface teeth that engage a set of threads (52) on the ramp. The threads and the threaded cylinder have a friction surface with integral enhancing surface textures (notches). 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of MacGregor by adding a threaded cylinder with a spiral groove to the base as taught by Huang to make it easier to adjust the vertical height of the drawer since the rotation both holds and drives the movement of the ramp. 

Claim 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,101,213 to MacGregor in view of US Patent 8,979,223 to Huang as applied to claim 1 and 15 above, and further in view of US Patent 5,719,712 to Ishikawa. MacGregor in view of Huang discloses every element as claimed and discussed above except a resilient pawl with an engagement tooth engages a set of ratchet teeth on the threaded shaft. Ishikawa teaches three resilient pawls (2,20a,200a) each with an engagement pawl tooth (2a,200,20a) that engages . 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,101,213 to MacGregor in view of US Patent 8,979,223 to Huang and US Patent 5,719,712 to Ishikawa as applied to claim 5 above, and further in view of US Patent 4,785,190 to Frankena. MacGregor in view of Huang and Ishikawa discloses every element as claimed and discussed above except the resilient pawl each having a pair of teeth. Frankena teaches resilient pawls (10) having multiple teeth (11a,11b,11c) that engage teeth (12) on the shaft (7) as part of a stationary click position system. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of MacGregor in view of Huang and Ishikawa by adding a second tooth to each resilient pawl arm as taught by Frankena to increase the force and securement of the position and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. 

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten or a terminal disclaimer is filed to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637